

	

		II

		109th CONGRESS

		1st Session

		S. 745

		IN THE SENATE OF THE UNITED STATES

		

			April 11, 2005

			

				Mr. Byrd (for himself,

			 Mr. Jeffords, Mr. Kerry, and Mr.

			 Bingaman) introduced the following bill; which was read twice and

			 referred to the Committee on Foreign

			 Relations

			

		

		A BILL

		To amend the Global Environmental

		  Protection Assistance Act of 1989 to promote international clean energy

		  development, to open and expand clean energy markets abroad, to engage

		  developing nations in the advancement of sustainable energy use and climate

		  change actions, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					International Clean Energy Deployment

			 and Global Energy Markets Investment Act of 2005

				.

		

			2.

			Purposes

			The purposes of this Act

			 are—

			

				(1)

				to strengthen the cooperation

			 of the United States with developing countries in addressing critical energy

			 needs and global climate change;

			

				(2)

				to promote sustainable

			 economic development, increase access to modern energy services, reduce

			 greenhouse gas emissions, and strengthen energy security and independence in

			 developing countries through the deployment of clean energy

			 technologies;

			

				(3)

				to facilitate the export of

			 clean energy technologies to developing countries;

			

				(4)

				to reduce the trade deficit

			 of the United States through the export of United States energy technologies

			 and technological expertise;

			

				(5)

				to retain and create

			 manufacturing and related service jobs in the United States;

			

				(6)

				to integrate the objectives

			 described in paragraphs (1) through (5) in a manner consistent with interests

			 of the United States, into the foreign policy of the United States;

			

				(7)

				to authorize funds for clean

			 energy development activities in developing countries; and

			

				(8)

				to ensure that activities

			 funded under part C of title VII of the Global Environmental Protection

			 Assistance Act of 1989 (as added by section 3) contribute to economic growth,

			 poverty reduction, good governance, the rule of law, property rights, and

			 environmental protection.

			

			3.

			Clean energy technology deployment in developing

			 countries

			Title VII of the Global

			 Environmental Protection Assistance Act of 1989 (Public Law 101–240; 103 Stat.

			 2521) is amending by adding at the end the following:

			

				

					C

					Clean energy technology deployment in developing

				countries

					

						731.

						Definitions

						In this part:

						

							(1)

							Clean energy technology

							The term clean energy

				technology means an energy supply or end-use technology that, over its

				lifecycle and compared to a similar technology already in commercial use in any

				developing country—

							

								(A)

								is reliable, affordable,

				economically viable, socially acceptable, and compatible with the needs and

				norms of the host country;

							

								(B)

								results in—

								

									(i)

									reduced emissions of

				greenhouse gases; or

								

									(ii)

									increased geological

				sequestration; and

								

								(C)

								may—

								

									(i)

									substantially lower

				emissions of air pollutants; and

								

									(ii)

									generate substantially

				smaller or less hazardous quantities of solid or liquid waste.

								

							(2)

							Department

							The term

				Department means the Department of State.

						

							(3)

							Developing country

							

								(A)

								In general

								The term developing

				country means any country not listed in Annex I of the United Nations

				Framework Convention on Climate Change, done at New York on May 9, 1992.

							

								(B)

								Inclusion

								The term developing

				country may include a country with an economy in transition, as

				determined by the Secretary.

							

							(4)

							Geological sequestration

							The term geological

				sequestration means the capture and long-term storage in a geological

				formation of a greenhouse gas from an energy producing facility, which prevents

				the release of greenhouse gases into the atmosphere.

						

							(5)

							Greenhouse gas

							The term greenhouse

				gas means—

							

								(A)

								carbon dioxide;

							

								(B)

								methane;

							

								(C)

								nitrous oxide;

							

								(D)

								hydrofluorocarbons;

							

								(E)

								perfluorocarbons;

				and

							

								(F)

								sulfur hexafluoride.

							

							(6)

							Institution of higher education

							The term institution

				of higher education has the meaning given the term in section 101(a) of

				the Higher Education Act of 1965 (20 U.S.C. 1001(a)).

						

							(7)

							Interagency working group

							The term Interagency

				Working Group means the Interagency Working Group on Clean Energy

				Technology Exports established under section 732(b)(1)(A).

						

							(8)

							National laboratory

							The term National

				Laboratory means any of the following laboratories owned by the

				Department of Energy:

							

								(A)

								Ames Laboratory.

							

								(B)

								Argonne National

				Laboratory.

							

								(C)

								Brookhaven National

				Laboratory.

							

								(D)

								Fermi National Accelerator

				Laboratory.

							

								(E)

								Idaho National Engineering

				and Environmental Laboratory.

							

								(F)

								Lawrence Berkeley National

				Laboratory.

							

								(G)

								Lawrence Livermore National

				Laboratory.

							

								(H)

								Los Alamos National

				Laboratory.

							

								(I)

								National Energy Technology

				Laboratory.

							

								(J)

								National Renewable Energy

				Laboratory.

							

								(K)

								Oak Ridge National

				Laboratory.

							

								(L)

								Pacific Northwest National

				Laboratory.

							

								(M)

								Princeton Plasma Physics

				Laboratory.

							

								(N)

								Sandia National

				Laboratories.

							

								(O)

								Stanford Linear Accelerator

				Center.

							

								(P)

								Thomas Jefferson National

				Accelerator Facility.

							

							(9)

							Qualifying project

							The term qualifying

				project means a project meeting the criteria established under section

				735(b).

						

							(10)

							Secretary

							The term

				Secretary means the Secretary of State.

						

							(11)

							State

							The term State

				means—

							

								(A)

								a State;

							

								(B)

								the District of

				Columbia;

							

								(C)

								the Commonwealth of Puerto

				Rico; and

							

								(D)

								any other territory or

				possession of the United States.

							

							(12)

							Strategy

							The term

				Strategy means the strategy established under section 733.

						

							(13)

							Task force

							The term Task

				Force means the Task Force on International Clean Energy Cooperation

				established under section 732(a).

						

							(14)

							United states

							The term United

				States, when used in a geographical sense, means all of the

				States.

						

						732.

						Organization

						

							(a)

							Task Force

							

								(1)

								Establishment

								Not later than 90 days

				after the date of enactment of this part, the President shall establish a Task

				Force on International Clean Energy Cooperation.

							

								(2)

								Composition

								The Task Force shall be

				composed of—

								

									(A)

									the Secretary, who shall

				serve as Chairperson; and

								

									(B)

									representatives, appointed

				by the head of the respective Federal agency, of—

									

										(i)

										the Department of

				Commerce;

									

										(ii)

										the Department of the

				Treasury;

									

										(iii)

										the Department of

				Energy;

									

										(iv)

										the Environmental

				Protection Agency;

									

										(v)

										the United States Agency

				for International Development;

									

										(vi)

										the Export-Import

				Bank;

									

										(vii)

										the Overseas Private

				Investment Corporation;

									

										(viii)

										the Trade and Development

				Agency;

									

										(ix)

										the Small Business

				Administration;

									

										(x)

										the Office of United States

				Trade Representative; and

									

										(xi)

										other Federal agencies, as

				determined by the President.

									

								(3)

								Duties

								

									(A)

									Lead agency

									The Task Force shall act as

				the lead agency in the development and implementation of strategy under section

				733.

								

									(B)

									Coordination and implementation

									The Task Force shall

				support the coordination and implementation of programs under sections 1331,

				1332, and 1608 of the Energy Policy Act of 1992 (42 U.S.C. 13361, 13362,

				13387).

								

								(4)

								Termination

								The Task Force, including

				any working group established by the Task Force, shall terminate on January 1,

				2016.

							

							(b)

							Working Groups

							

								(1)

								Establishment

								The Task Force—

								

									(A)

									shall establish an

				Interagency Working Group on Clean Energy Technology Exports; and

								

									(B)

									may establish other working

				groups as necessary to carry out this part.

								

								(2)

								Composition of interagency working group

								The Interagency Working

				Group shall be composed of—

								

									(A)

									the Secretary of Energy,

				the Secretary of Commerce, and the Administrator of the United States Agency

				for International Development, who shall jointly serve as Chairpersons;

				and

								

									(B)

									other members, as

				determined by the Task Force.

								

							(c)

							Interagency Center

							

								(1)

								Establishment

								There is established an

				Interagency Center in the Office of International Energy Market Development of

				the Department of Energy.

							

								(2)

								Duties

								The Interagency Center

				shall—

								

									(A)

									assist the Interagency

				Working Group in carrying out this part; and

								

									(B)

									perform such other duties

				as are determined to be appropriate by the Secretary of Energy.

								

						733.

						Strategy

						

							(a)

							Initial strategy

							

								(1)

								In general

								Not later than 1 year after

				the date of enactment of this part, the Task Force shall develop and submit to

				the President a Strategy to—

								

									(A)

									support the development and

				implementation of programs and policies in developing countries to promote the

				adoption of clean energy technologies and energy efficiency technologies and

				strategies, with an emphasis on those developing countries that are expected to

				experience the most significant growth in energy production and use over the

				next 20 years;

								

									(B)

									open and expand clean

				energy technology markets and facilitate the export of clean energy technology

				to developing countries, in a manner consistent with the subsidy codes of the

				World Trade Organization;

								

									(C)

									integrate into the foreign

				policy objectives of the United States the promotion of—

									

										(i)

										clean energy technology

				deployment and reduced greenhouse gas emissions in developing countries;

				and

									

										(ii)

										clean energy technology

				exports;

									

									(D)

									establish a pilot program

				that provides financial assistance for qualifying projects; and

								

									(E)

									develop financial

				mechanisms and instruments (including securities that mitigate the political

				and foreign exchange risks of uses that are consistent with the foreign policy

				of the United States by combining the private sector market and government

				enhancements) that—

									

										(i)

										are cost-effective;

				and

									

										(ii)

										facilitate private capital

				investment in clean energy technology projects in developing countries.

									

								(2)

								Transmission to congress

								On receiving the Strategy

				from the Task Force under paragraph (1), the President shall transmit to

				Congress the Strategy.

							

							(b)

							 Updates

							

								(1)

								In general

								Not later than 2 years

				after the date of submission of the initial Strategy under subsection (a)(1),

				and every 2 years thereafter—

								

									(A)

									the Task Force

				shall—

									

										(i)

										review and update the

				Strategy; and

									

										(ii)

										report the results of the

				review and update to the President; and

									

									(B)

									the President shall submit

				to Congress a report on the Strategy.

								

								(2)

								Inclusions

								The report shall

				include—

								

									(A)

									the updated

				Strategy;

								

									(B)

									a description of the

				assistance provided under this part;

								

									(C)

									the results of the pilot

				projects carried out under this part, including a comparative analysis of the

				relative merits of each pilot project;

								

									(D)

									the activities and progress

				reported by developing countries to the Department under section 736(b)(2);

				and

								

									(E)

									the activities and progress

				reported towards meeting the goals established under section 736(b)(2).

								

							(c)

							Content

							In developing, updating,

				and submitting a report on the Strategy, the Task Force shall—

							

								(1)

								assess—

								

									(A)

									energy trends, energy

				needs, and potential energy resource bases in developing countries; and

								

									(B)

									the implications of the

				trends and needs for domestic and global economic and security

				interests;

								

								(2)

								analyze technology, policy,

				and market opportunities for international development, demonstration, and

				deployment of clean energy technologies and strategies;

							

								(3)

								examine relevant trade,

				tax, finance, international, and other policy issues to assess what policies,

				in the United States and in developing countries, would help open markets and

				improve clean energy technology exports of the United States in support

				of—

								

									(A)

									enhancing energy innovation

				and cooperation, including energy sector and market reform, capacity building,

				and financing measures;

								

									(B)

									improving energy end-use

				efficiency technologies (including buildings and facilities) and vehicle,

				industrial, and co-generation technology initiatives; and

								

									(C)

									promoting energy supply

				technologies, including fossil, nuclear, and renewable technology

				initiatives;

								

								(4)

								investigate issues

				associated with building capacity to deploy clean energy technology in

				developing countries, including—

								

									(A)

									energy-sector

				reform;

								

									(B)

									creation of open,

				transparent, and competitive markets for clean energy technologies;

								

									(C)

									the availability of trained

				personnel to deploy and maintain clean energy technology; and

								

									(D)

									demonstration and

				cost-buydown mechanisms to promote first adoption of clean energy

				technology;

								

								(5)

								establish priorities for

				promoting the diffusion and adoption of clean energy technologies and

				strategies in developing countries, taking into account economic and security

				interests of the United States and opportunities for the export of technology

				of the United States;

							

								(6)

								identify the means of

				integrating the priorities established under paragraph (5) into bilateral,

				multilateral, and assistance activities and commitments of the United

				States;

							

								(7)

								establish methodologies for

				the measurement, monitoring, verification, and reporting under section

				736(b)(2) of the greenhouse gas emission impacts of clean energy projects and

				policies in developing countries;

							

								(8)

								establish a registry that

				is accessible to the public through electronic means (including through the

				Internet) in which information reported under section 736(b)(2) shall be

				collected;

							

								(9)

								make recommendations to the

				heads of appropriate Federal agencies on ways to streamline Federal programs

				and policies to improve the role of the agencies in the international

				development, demonstration, and deployment of clean energy technology;

							

								(10)

								make assessments and

				recommendations regarding the distinct technological, market, regional, and

				stakeholder challenges necessary to deploy clean energy technology;

							

								(11)

								recommend conditions and

				criteria that will help ensure that funds provided by the United States promote

				sound energy policies in developing countries while simultaneously opening

				their markets and exporting clean energy technology of the United

				States;

							

								(12)

								establish an advisory

				committee, composed of representatives of the private sector and other

				interested groups, on the export and deployment of clean energy

				technology;

							

								(13)

								establish a coordinated

				mechanism for disseminating information to the private sector and the public on

				clean energy technologies and clean energy technology transfer opportunities;

				and

							

								(14)

								monitor the progress of

				each Federal agency in promoting the purposes of this part, in accordance

				with—

								

									(A)

									the 5-year strategic plan

				submitted to Congress in October 2002; and

								

									(B)

									other applicable

				law.

								

						734.

						Clean energy assistance to developing countries

						

							(a)

							In general

							Subject to section 736, the

				Secretary may provide assistance to developing countries for activities that

				are consistent with the priorities established in the Strategy.

						

							(b)

							Assistance

							The assistance may be

				provided through—

							

								(1)

								the Millennium Challenge

				Corporation established under section 604(a) of the Millennium Challenge Act of

				2003 (22 U.S.C. 7703(a));

							

								(2)

								the Global Village Energy

				Partnership; and

							

								(3)

								other international

				assistance programs or activities of—

								

									(A)

									the Department;

								

									(B)

									the United States Agency

				for International Development; and

								

									(C)

									other Federal

				agencies.

								

							(c)

							Eligible activities

							The activities supported

				under this section include—

							

								(1)

								development of national

				action plans and policies to—

								

									(A)

									facilitate the provision of

				clean energy services and the adoption of energy efficiency measures;

								

									(B)

									identify linkages between

				the use of clean energy technologies and the provision of agricultural,

				transportation, water, health, educational, and other development-related

				services; and

								

									(C)

									integrate the use of clean

				energy technologies into national strategies for economic growth, poverty

				reduction, and sustainable development;

								

								(2)

								strengthening of public and

				private sector capacity to—

								

									(A)

									assess clean energy needs

				and options;

								

									(B)

									identify opportunities to

				reduce, avoid, or sequester greenhouse gas emissions;

								

									(C)

									establish enabling policy

				frameworks;

								

									(D)

									develop and access

				financing mechanisms; and

								

									(E)

									monitor progress in

				implementing clean energy and greenhouse gas reduction strategies;

								

								(3)

								enactment and

				implementation of market-favoring measures to promote commercial-based energy

				service provision and to improve the governance, efficiency, and financial

				performance of the energy sector; and

							

								(4)

								development and use of

				innovative public and private mechanisms to catalyze and leverage financing for

				clean energy technologies, including use of the development credit authority of

				the United States Agency for International Development and credit enhancements

				through the Export-Import Bank and the Overseas Private Investment

				Corporation.

							

						735.

						Pilot program for demonstration projects

						

							(a)

							In general

							Not later than 2 years

				after the date of enactment of this part, the Secretary, in consultation with

				the Secretary of Energy and the Administrator of the United States Agency for

				International Development, shall, by regulation, establish a pilot program that

				provides financial assistance for qualifying projects consistent with the

				Strategy and the performance criteria established under section 736.

						

							(b)

							Qualifying projects

							To be qualified to receive

				assistance under this section, a project shall—

							

								(1)

								be a project—

								

									(A)

									to construct an energy

				production facility in a developing country for the production of energy to be

				consumed in the developing country; or

								

									(B)

									to improve the efficiency

				of energy use in a developing country;

								

								(2)

								be a project that—

								

									(A)

									is submitted by a firm of

				the United States to the Secretary in accordance with procedures established by

				the Secretary by regulation;

								

									(B)

									meets the requirements of

				section 1608(k) of the Energy Policy Act of 1992 (42 U.S.C. 13387(k));

								

									(C)

									uses technology that has

				been successfully developed or deployed in the United States; and

								

									(D)

									is selected by the

				Secretary without regard to the developing country in which the project is

				located, with notice of the selection published in the Federal Register;

				and

								

								(3)

								when deployed, result in a

				greenhouse gas emission reduction (when compared to the technology that would

				otherwise be deployed) of at least—

								

									(A)

									in the case of a unit or

				energy-efficiency measure placed in service during the period beginning on the

				date of enactment of this part and ending on December 31, 2009, 20 percentage

				points;

								

									(B)

									in the case of a unit or

				energy-efficiency measure placed in service during the period beginning on

				January 1, 2010, and ending on December 31, 2019, 40 percentage points;

				and

								

									(C)

									in the case of a unit or

				energy-efficiency measure placed in service after December 31, 2019, 60

				percentage points.

								

							(c)

							Financial assistance

							

								(1)

								In general

								For each qualifying project

				selected by the Secretary to participate in the pilot program, the Secretary

				shall make a loan or loan guarantee available for not more than 50 percent of

				the total cost of the project.

							

								(2)

								Interest rate

								The interest rate on a loan

				made under this subsection shall be equal to the current average yield on

				outstanding obligations of the United States with remaining periods of maturity

				comparable to the maturity of the loan.

							

								(3)

								Host country contribution

								To be eligible for a loan

				or loan guarantee for a project in a host country under this subsection, the

				host country shall—

								

									(A)

									make at least a 10 percent

				contribution toward the total cost of the project; and

								

									(B)

									verify to the Secretary

				(using the methodology established under section 733(c)(7)) the quantity of

				annual greenhouse gas emissions reduced, avoided, or sequestered as a result of

				the deployment of the project.

								

								(4)

								Capacity building research

								

									(A)

									In general

									A proposal made for a

				qualifying project may include a research component intended to build

				technological capacity within the host country.

								

									(B)

									Research

									To be eligible for a loan

				or loan guarantee under this paragraph, the research shall—

									

										(i)

										be related to the

				technology being deployed; and

									

										(ii)

										involve—

										

											(I)

											an institution in the host

				country; and

										

											(II)

											a participant from the

				United States that is an industrial entity, an institution of higher education,

				or a National Laboratory.

										

									(C)

									Host country contribution

									To be eligible for a loan

				or loan guarantee for research in a host country under this paragraph, the host

				country shall make at least a 50 percent contribution toward the total cost of

				the research.

								

								(5)

								Grants

								

									(A)

									In general

									The Secretary, in

				consultation with the Secretary of Energy and the Administrator of the United

				States Agency for International Development, may, at the request of the United

				States ambassador to a host country, make grants to help address and overcome

				specific, urgent, and unforeseen obstacles in the implementation of a

				qualifying project.

								

									(B)

									Maximum amount

									The total amount of a grant

				made for a qualifying project under this paragraph may not exceed

				$1,000,000.

								

						736.

						Performance criteria for major energy consumers

						

							(a)

							Identification of major energy consumers

							Not later than 1 year after

				the date of enactment of this part, the Task Force shall identify those

				developing countries that, by virtue of present and projected energy

				consumption, represent the predominant share of energy use among developing

				countries.

						

							(b)

							Performance criteria

							As a condition of accepting

				assistance provided under sections 734 and 735, any developing country

				identified under subsection (a) shall—

							

								(1)

								meet the eligibility

				criteria established under section 607 of the Millennium Challenge Act of 2003

				(22 U.S.C. 7706), notwithstanding the eligibility of the developing country as

				a candidate country under section 606 of that Act (22 U.S.C. 7705); and

							

								(2)

								agree to establish and

				report on progress in meeting specific goals for reduced energy-related

				greenhouse gas emissions and specific goals for—

								

									(A)

									increased access to clean

				energy services among unserved and underserved populations;

								

									(B)

									increased use of renewable

				energy resources;

								

									(C)

									increased use of lower

				greenhouse gas-emitting fossil fuel-burning technologies;

								

									(D)

									more efficient production

				and use of energy;

								

									(E)

									greater reliance on

				advanced energy technologies;

								

									(F)

									the sustainable use of

				traditional energy resources; or

								

									(G)

									other goals for improving

				energy-related environmental performance, including the reduction or avoidance

				of local air and water quality and solid waste contaminants.

								

						737.

						Authorization of appropriations

						There are authorized to be

				appropriated such sums as are necessary to carry out this part for each of

				fiscal years 2006 through 2015.

					.

		

